DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6, 8-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 9, and 17, none of the prior art on record, either alone or in combination, teaches an apparatus, comprising a photonic integrated circuit (PIC), wherein the PIC includes: the first channel includes a first photodiode and a first capacitor coupled to the first photodiode, and the second channel includes a second photodiode and a second capacitor coupled with the second photodiode, wherein the first photodiode and the first capacitor have respective first and second sizes that are less than a first size of the first channel of the PIC, in order for the first channel to accommodate the first photodiode and the first capacitor, and wherein the second photodiode and the second capacitor have respective third and fourth sizes that are less than a second size of the second channel of the PIC, in order for the second channel to accommodate the second photodiode and the second capacitor, wherein the first and second capacitors are provided to assist with biasing the first and second photodiodes respectively and to isolate a signal output by the first and second photodiodes from interference provided by a power supply associated with the apparatus.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596.  The examiner can normally be reached on Monday-Friday (10-18).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818